DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of “Invention II, corresponding to claims 8-10,” in the reply filed on 07 June 2022 is acknowledged.  Accordingly, claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more non-elected inventions/species, there being no allowable generic or linking claim.

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 17/016,878, filed on 10 September 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because of the following informalities:
a.	 The drawings fail to comply with 37 CFR 1.84(p)(4) because they include at least one instance of a same reference character being used to designate different parts.  Note, for instance, reference character 70 has been used to designate a “motor drive IC” (as shown in FIG. 2, and as disclosed in line 3 on page 8, and lines 26 and 34 on page 8) and “through holes” (as shown twice in FIG. 3, and once in each of FIGS. 4 and 5, and as disclosed in lines 24, 26 and 30 on page 12, lines 6 and 8-9 on page 13, and line 21 on page 18).
b.	The drawings fail to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, 80 (shown in FIG. 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
a.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
b.	In line 4 on page 5, “(see FIG. 3)” should be changed to --(see FIG. 4)-- in order to be consistent with the paragraph description.
c.	In line 3 of claim 10, a period should be inserted at the end of the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caldeira et al. (US 5,396,384) in view of Izumi et al. (US 2002/0171972).
Caldeira et al. (US 5,396,384) teach a disk device (10) comprising a housing (includes 12 and 15, for instance) comprising a base (12) including a bottom wall and a cover (15) fixed to the base and opposing the bottom wall with an interval (13) therebetween and having a height defined by a standard of disk devices (as shown in FIGS. 1-4 and 9, for instance); a plurality of magnetic disks (each 16, see lines 4-5 in column 5, for instance) rotatably disposed in the housing; a head actuator (18) comprising a plurality of magnetic heads (each 32) configured to process data with respect to the magnetic disks, respectively, and rotatably provided in the housing; and a printed circuit board (44) disposed at a location off from a region opposing the magnetic disks to oppose an outer surface of the bottom wall and formed into a size of 1/3 or less of an area of the bottom wall (as shown in FIGS. 1 and 9, for instance) [as per claim 8]; wherein the magnetic disks have a disk thickness and a disk diameter (as shown in FIGS. 2 and 3, for instance) are stacked on and supported by a hub (part of 14, see lines 67 in column 4, for instance) of a motor (another part of 14, see lines 67 in column 4, for instance) provided in the housing (as shown in FIGS. 2 and 3, for instance) [as per claim 9].
Caldeira et al. (US 5,396,384), however remains silent as to the standard being “3.5-inch” and the plurality of magnetic disks being “ten or more” as per claims 8 and 9, and the plurality of magnetic disks being “ten”, the disk thickness being “0.635 mm” and the disk diameter being “3.5 inches” as per claim 9.
Izumi et al. (US 2002/0171972) teach that 3.5 inches is a notoriously old and well known disk device standard (see paragraph [0006], for instance), and that a disk device (see FIG. 2, for instance) having ten magnetic disks (each 12) is a notoriously old and well known disk device configuration.  Official notice is taken of the fact that it is notoriously old and well known in the disk device art to modify the parameters of disk device components during the course of routine optimization/experimentation.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the standard in Caldeira et al. (US 5,396,384) be 3.5-inch and the disk diameter in Caldeira et al. (US 5,396,384) be 3.5 inches as taught/suggested by Izumi et al. (US 2002/0171972), the plurality of magnetic disks in Caldeira et al. (US 5,396,384) be ten as taught/suggested by Izumi et al. (US 2002/0171972), and the disk thickness in Caldeira et al. (US 5,396,384) be 0.635 mm.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the standard in Caldeira et al. (US 5,396,384) be 3.5-inch and the disk diameter in Caldeira et al. (US 5,396,384) be 3.5 inches as taught/suggested by Izumi et al. (US 2002/0171972) since such is a notoriously old and well known disk device standard, and selecting a known disk device standard on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the plurality of magnetic disks in Caldeira et al. (US 5,396,384) be ten as taught/suggested by Izumi et al. (US 2002/0171972) since such is a notoriously old and well known disk device configuration, and selecting a known disk device configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the disk thickness in Caldeira et al. (US 5,396,384) be 0.635 mm since such a value, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable values, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caldeira et al. (US 5,396,384) in view of Izumi et al. (US 2002/0171972) as applied to claim 8 above, and further in view of Kaneko et al. (US 2018/0322909).
Caldeira et al. (US 5,396,384) in view of Izumi et al. (US 2002/0171972) teach/suggest the disk device as detailed in paragraph 9, supra.
Caldeira et al. (US 5,396,384), however, further remain silent as to “wherein a low-density gas having a density lower than that of air is enclosed in the housing.”
Kaneko et al. (US 2018/0322909) teach a low-density gas having a density lower than that of air is enclosed in a disk device housing in the same field of endeavor for the purpose of minimizing motor power consumption increase by reducing disk vibration and resistance (see paragraph [0022], for instance).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had a low-density gas having a density lower than that of air be enclosed in the housing of Caldeira et al. (US 5,396,384) as taught/suggested by Kaneko et al. (US 2018/0322909).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had a low-density gas having a density lower than that of air be enclosed in the housing of Caldeira et al. (US 5,396,384) as taught/suggested by Kaneko et al. (US 2018/0322909) since such minimizes motor power consumption increase by reducing disk vibration and resistance.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Beecroft (US 5,392,175), Knighton et al. (US 5,420,733), Amirkiai et al. (US 6,108,162), Nakagawa et al. (US 6,351,343), Rugg et al. (US 2004/0037007), Ino (US 10,102,882), which each individually teaches a disk device with a reduced area printed circuit board; and Imamura (US 2001/0012174), which teach a disk device with ten or more magnetic disks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688